Citation Nr: 0031636	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-06 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to a service connected postoperative 
fracture left medial malleolus, dome of talus and left distal 
fibula with traumatic arthritis.

2.  Entitlement to an increased rating for a post operative 
fracture left medial malleolus, dome of talus and left distal 
fibula with traumatic arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1998 from the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
right knee disability secondary to a service connected left 
ankle disability and from a May 1999 rating decision, which 
denied an increased evaluation greater than 20 percent for 
the left ankle disability.

The claim for secondary service connection for a right knee 
disorder will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left ankle disorder is currently manifested 
by complaints of severe pain and weakness, supported by 
objective pathology including considerable arthritis, marked 
limitation of motion, instability, gait alteration, and a 
smaller left calf.   


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for a post operative 
fracture left medial malleolus, dome of talus and left distal 
fibula with traumatic arthritis have been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5010-
5270 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The available service medical records reveal that the veteran 
fractured his ankle inservice in January 1980 and underwent 
surgery on the ankle, including reduction of the fracture and 
internal fixation with wires and screws.  In February 1980 he 
was placed on six months limited duty by the medical board, 
precluding all activities involving excessive weight bearing 
on the ankle.  The diagnoses included fracture, left medial 
malleolus; short oblique fracture, left distal fibula; and 
chondral fracture, dome of talus, left.  

A February 1981 VA examination noted the history of the 
fractures and surgery, and noted that the surgical screws and 
pins were later removed.  The veteran indicated that he 
continued to have some loss of movement in the ankle and that 
the ankle ached and seemed swollen constantly.  The two 
surgical scars noted were well healed.  Range of motion 
showed a loss of five degrees in all planes.  He complained 
of the ankle always feeling sore and that he was hampered on 
climbing stairs.  He said that the ankle really hurt in cold 
weather.  The diagnoses rendered included residuals, fracture 
left medial malleolus; dome of talus; left ankle and left 
distal fibula.  Also diagnosed was posttraumatic arthritis of 
the left ankle as per X-ray.  

An August 1993 VA examination noted complaints of constant 
pain with stiffness and limited motion.  He described 
increased discomfort with all weight bearing activities.  He 
wore high-topped shoes and sometimes an ace bandage for 
support and used heat periodically for swelling.  He 
indicated he could not run without severe pain and has 
increased discomfort during weather changes.  He did not use 
a cane or crutch.  Range of motion was 5 degrees dorsiflexion 
and 25 degrees plantar flexion and he could not squat.  The 
scars again were noted to be well healed and nontender.  
Strength and sensation was intact and moderate edema was 
noted throughout the ankle.  The diagnoses included residuals 
fracture of left ankle, postoperative and degenerative 
changes.   

VA treatment and vocational rehabilitation records from July 
and August 1994 reveal that he was referred to vocational 
rehabilitation in July 1994 for a possible career change due 
to the likelihood of his left ankle problems progressing.  A 
July 1994 treatment note observed the ankle pain to be 
gradually worsening, although range of motion was good and 
there was no acute swelling or redness.  However a podiatry 
clinic record described some ankle rotation and calf wasting 
and found decreased range of motion.  

A report from an October 1995 VA examination noted complaints 
of pain, swelling and discomfort, but also revealed him not 
to be on any medication for pain and swelling.  Findings 
included fusiform deformity and mild pain on palpation, with 
dorsiflexion from 0 to 70 degrees and plantar flexion from 0 
to 35 degrees.  There was no evidence of ligamentous laxity.  
The diagnosis was residuals of fracture of the left ankle 
with traumatic arthritis, postoperative status open 
reduction.  The X-ray from the same month diagnosed stable 
mild posttraumatic degenerative joint disease (DJD).  

Private treatment records from April 1997 and May 1997 from 
the Arkansas knee clinic addressed knee problems, but noted 
that the veteran engaged in running in an effort to control 
his weight.  

A report from a June 1997 VA examination noted complaints of 
the left ankle swelling and hurting and that he was 
experiencing a decrease in the size of his calf muscles.  The 
left calf measured 15 and 1/4 inches as compared to the right 
calf, which measured 16 and 1/2 inches.  The left ankle showed 
a range of 10 degrees dorsiflexion and 60 degrees plantar 
flexion.  Eversion was 5 degrees and inversion was 20 
degrees.  The veteran's recovery from right knee surgery was 
being impaired by the left ankle condition.  The impression 
rendered included traumatic arthritis, left ankle, with 
periarticular fibrosis and bony blocks.  

The report from an April 1999 VA examination noted an 
interval history from the June 1997 examination, wherein the 
ankle now had a tendency to turn inward.  The veteran 
reported weakness and giving way toward the inside was 
increasing.  He described pain early in the morning, 
aggravated by prolonged standing or walking on uneven 
terrain.  He described the leg tissue seeming smaller on the 
right than the left.  He ranked the ankle pain as an eight or 
nine on a scale of 1 to 10.  He complained of occasional 
swelling.  On examination, he walked with a limp on the left 
leg.  He had a restriction of range of motion of the left 
ankle of 5 degrees dorsiflexion and 50 degrees plantar 
flexion.  Circumference of the left calf was 15 and 1/4 inches 
as compared to 16 inches on the right.  The surgical scars 
were vertical, measuring 2 and 1/2 inches and 3 inches, 
respectively, and were slightly widened and non-adherent.  
The diagnoses rendered included traumatic/degenerative 
arthritis, left ankle joint and loss of range of motion, 
partial, due to the above diagnosis.  The veteran was noted 
to have pain at the extremes of range of motion.  The changes 
of the joint shown were consistent with the level of pain and 
onset described.  The veteran was noted to work as a printer, 
and was doing so in the face of restriction of range of 
motion and instability.  The prognosis for the ankle was 
poor, as the degenerative process would relentlessly advance 
with time.  

The report from the May 2000 examination primarily concerned 
the etiology of a right knee disability, but also addressed 
left ankle complaints, including weakness and instability of 
the ankle, with the stability decreasing to the point of the 
left ankle turning, especially on irregular ground.  The 
ankle pain was now described as a level of 10 and constant.  
He described aching in the left heel, with the foot feeling 
as if it was in a flatter position.  The veteran described a 
valgus stress of the ankle turning inward.  On examination, 
he stood with the left foot in a slight varus position on the 
left.  He walked with only minimal alteration of gait 
pattern, with some discomfort shown.  Seated, the ankle 
showed a range of 5 degrees dorsiflexion on the left compared 
to 15 degrees on the right.  Plantar flexion was to 40 
degrees on the left and 70 degrees on the right.  Eversion 
was 0 to 5 degrees on the left as compared to 15 on the 
right.  Inversion was 15 to 20 degrees on the left and 40 
degrees on the right.  Range of motion on the right 
represented his normal ranges of motion, and the end ranges 
of motion on the left were painful.  Circumference of the 
left calf was 15 and 1/4 inches as compared to 16 and 1/2 inches 
on the right.  The diagnosis rendered was traumatic 
arthritis, left ankle, with periarticular arthritis and bony 
blocks.  An opinion was given that the veteran's left ankle 
was undoubtedly painful and restricted and was now developing 
additional instability.  The prognosis for the ankle was 
poor.

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the claims file shows that the veteran has been 
provided with a recent and thorough VA examination and has 
not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  Accordingly, the Board concludes 
that the duty to assist was satisfied in the present case, 
under the new law.  Further, remanding the claim for 
additional development under the new statute is not 
necessary, and reviewing the claim as to this issue without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes (DC) identify the various 
disabilities and the criteria that must be shown for specific 
ratings.  The entire history of the disability will be 
reviewed in determining whether an increased rating is 
warranted.  Schafrath v.  Derwinski, 1 Vet.App. 589 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2000). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition. Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

The veteran's right ankle has been evaluated by the RO under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5271. 

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The maximum 
rating under Diagnostic Code 5271, relating to severe 
limitation of motion in an ankle, is 20 percent.  See 38 
C.F.R. 
§ 4.71, Diagnostic Code 5271.  The veteran is currently 
receiving the maximum rating for limitation of motion.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 

Because the veteran has already been receiving the maximum 
evaluation under Diagnostic Code 5010-5271, it must be 
considered whether there is another potentially applicable 
diagnostic code which would provide for a higher or separate 
rating.  Diagnostic Code 5270, relating to ankylosis of the 
ankle, is the only diagnostic code pertaining to the ankle 
that provides for an evaluation in excess of 20 percent.  
That Code provides for an evaluation of 30 percent if an 
ankle is ankylosed in plantar flexion between 30 and 40 
degrees, or dorsiflexion between 0 and 10 degrees.  A 40 
percent evaluation is assigned if the ankle is ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  The Board may change a diagnostic code, if 
the reason for the change is adequately explained.  Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  

The veteran does not have ankylosis of the ankle.  
Nevertheless, the rating schedule provides that when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  Although limitation of motion is a listed condition, 
other symptoms suffered by the veteran, such as instability 
of the ankle, are not listed.  Moreover, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Veterans 
Appeals (Court) held that 38 C.F.R. §§ 4.40 and 4.45 were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Such consideration includes the extent to 
which factors such as pain on motion, weakened movement, 
excess fatigability, lost endurance, swelling or 
incoordination, cause functional impairment.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999), DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In particular, a part which becomes painful on use must be 
regarded as seriously disabled (38 C.F.R. § 4.40).  Id. at 
206.  When evaluating functional loss due to pain, the pain 
must be supported by "adequate pathology."  38 C.F.R. §§ 
4.40, 4.45 (1999); Johnson v. Brown, 9 Vet. App. 7 (1996).  

The evidence reveals that the veteran has marked limitation 
of motion, in all spheres, with pain at the end of movements.  
He complains of severe pain and weakness.  He has 
considerable arthritis in the ankle area, and the examiner in 
April 1999 noted that that the pain as described by the 
veteran was consistent with the objective pathology.  
Additionally, the circumference of his left calf is less than 
the right, evidence of disuse.  He also has instability in 
the ankle joint, a slight varus position on the left, and 
walks with a limp.  Thus, the evidence of functional 
impairment due to objective pathology clearly exceeds the 
marked limitation of motion contemplated by the 20 percent 
rating currently in effect, and more closely approximates a 
30 percent rating, rated analogously to ankylosis.  See 
Johnson, Deluca, 38 C.F.R. §§ 4.20, 4.40, 4.45.  Accordingly, 
with the resolution of all reasonable doubt in the veteran's 
favor, a 30 percent rating is warranted for post operative 
fracture left medial malleolus, dome of talus and left distal 
fibula with traumatic arthritis.  See Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990); 38 C.F.R. § 4.7 (2000).   

However, in view of the absence of ankylosis, or abduction, 
adduction, inversion or eversion deformity, an evaluation in 
excess of 30 percent is not warranted.  The Board also 
observes that the surgical scars on his left ankle were 
repeatedly shown to be well healed, nontender and non-
adherent.  Therefore consideration of a separate evaluation 
for scars, pursuant to Esteban, supra, is not warranted. 




ORDER

An evaluation of 30 percent for residuals of a left ankle 
fracture is granted, subject to regulations governing the 
payment of monetary benefits.


REMAND

As noted above, the law governing the duty to assist was 
changed during the pendency of this appeal, and the revised 
law is applicable to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

After a contemporaneous review of the record, the Board finds 
that additional assistance is required.  Currently the only 
service medical records that are associated with the claims 
file are from the February 1980 Medical Board regarding the 
left ankle fracture.  It is unclear whether the remainder of 
the service medical records are unavailable.  In Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) the Federal Circuit held 
that when there is a breach of the duty to assist in which 
the VA fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal.  See also VCAA 
§ 3(a) (to be codified as amended at 38 U.S.C. § 
5103A(c)(1)).  

Although the veteran has asserted entitlement to service 
connection for a right knee disability as secondary to his 
service connected ankle disorder rather than on a direct 
basis, the duty to assist attaches to the investigation of 
all possible in-service causes of that current disability, 
including those unknown to the veteran.  Schroeder v. West 
212 F.3d 1265, 1271 (Fed Cir. 2000).  Therefore, an effort 
should be made to obtain the service medical records in the 
RO's constructive possession which could potentially be 
relevant to a service connection claim on an alternate basis 
from the current secondary basis argued.

Furthermore, the Board notes that secondary service 
connection may be granted where a service connected disorder 
causes or aggravates another disorder.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  Of note, is 
the report from the June 1997 VA examination, containing an 
opinion that the veteran's recovery from surgery on his right 
knee was being impaired by the left ankle condition.  
Although this report raises the question of aggravation, the 
report from the VA examination of May 2000 did not delve into 
the question of whether the left ankle disorder may have 
caused aggravation of the nonservice connected right knee 
disorder.  Instead this report stated that the examiner was 
unable to establish a causal relationship between the left 
ankle injury and the findings in the right knee.  The Board 
finds it necessary to return this matter for an expert 
medical opinion as to whether the right knee was aggravated 
by the left ankle disorder.

To ensure due process of law and that the Board's decision is 
based on a complete record this case is remanded to the RO 
for the development noted below.

1.  The RO should obtain and associate 
with the claims file the service medical 
records that are not already associated 
with the claims file, in accordance with 
the notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  See VBA 
Fast Letter 00-87 (November 17, 2000) for 
guidance in this regard.  Once obtained, 
all reports that are not already of record 
must be associated with the claims folder.  
If those records are not available, that 
fact should be documented for the record.

2.  Thereafter, the veteran should be 
scheduled for an orthopedic examination 
to determine the nature and etiology of 
any right knee disorder.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  The 
examiner should also considered any 
additional evidence of record.  The 
examiner is requested to provide an 
opinion as to as to the etiology of any 
current right knee disorder and reconcile 
any opinion with the information provided 
in the veteran's claims file, to include 
any evidence from additional service 
medical records if obtained.  
Specifically, the opinion should address 
(1) the likelihood (i.e., whether it is 
unlikely, at least as likely as not, or 
likely) that a current right knee 
disorder is related directly to service 
or any incident therein, and, if not, the 
likelihood that any right knee disorder 
found was caused or chronically worsened 
(a measurable permanent increase) by the 
veteran's service-connected left ankle 
disability.  In particular, the examiner 
should read the report from the 1997 VA 
examination containing the comment that 
the veteran's recovery from right knee 
surgery was "impaired" by the left 
ankle, and render an opinion regarding 
whether permanent aggravation was indeed 
shown.  The complete rationale for all 
conclusions must be provided in detail.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issue on appeal.  
Consideration should be made as to whether 
service connection is warranted as 
secondary to the service connected ankle 
disorder, to include consideration of 
whether the right knee disability was 
aggravated by the left ankle disorder, 
under Allen v. Brown, 7 Vet. App. 439 
(1995), in addition to consideration on 
the basis of direct service connection.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 14 -


